DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 March, 2021 has been entered.

Response to Amendment
This Non-Final Rejection is in response to Applicant’s submission filed on 12 March, 2021 under 37 CFR 1.114. The submission has been entered, and accordingly, claims 1-17 are pending.

Claim Objections
Claims 12, 14 and 17 are objected to because of the following informalities:  
Claim 12 recites, “…wherein a plurality of wetbulb sensors are positioned relative to different portions of the screen…”, which should use full, clear, concise, and exact terms per the requirement of 37 CFR 1.71(a). For this, the claim should be amended to recite - - wherein a temperature sensors are positioned relative to different portions of the screen - -.
Claim 14, recites, “…a plurality of wetbulb temperate sensors positioned relative to different portions of the screen so as to detect the liquid evaporating from each relative position…” and “…wherein the speed of the motor is adjusted based on readings from at least one of the plurality of wetbulb temepratures sensors so as to adjust a mass flow rate of the evaporative cooling liquid from each relative position…”, which should use full, clear, concise, and exact terms per the requirement of 37 CFR 1.71(a). For this, the claim should be amended to recite - -…a plurality of wetbulb temperature sensors positioned relative to different portions of the screen so as to detect the liquid evaporating from each relative position…- - and  - - …wherein the speed of the motor is adjusted based on readings from at least one of the plurality of wetbulb temperature sensors so as to adjust a mass flow rate of the evaporative cooling liquid from each relative position… - -.
Claim 17, recites, “…a plurality of wetbulb temperate sensors positioned relative to different interior portions of the screen so as to detect the liquid evaporating from each relative position…”, which should use full, clear, concise, and exact terms per the requirement of 37 CFR 1.71(a). For this, the claim should be amended to recite - -…a plurality of wetbulb temperature sensors positioned relative to different interior portions of the screen so as to detect the liquid evaporating from each relative position…- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least two sensors" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether “the at least two sensors” are intended to be additional sensors to the at least one wetbulb temperature sensor or if the at least one wetbulb temperature sensor is to be a part of “the at least two sensors” as the sensors are in communication with the controller which is then able to receive and analyze at least one reading from the at least one wetbulb temperature sensor. However, the claim does not necessarily provide that the at least one wetbulb temperature sensor is intended to be in communication with the controller, such that it is unclear the connection between “the at least two sensors” and the wetbulb temperature sensor. Looking at the specification (pg. 12-13
Claims 2-13 depend, directly and indirectly, from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(b). 

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-17 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 recites the following:
“An apparatus configured to draw an evaporative liquid into an air flow feeding into a refrigerant condenser coil, the apparatus comprising: at least two rollers; a screen looped around the at least two rollers forming a layer on each side of the at least two rollers; at least one wetbulb temperature sensor located in proximity to the layers of the screen; a basin configured to hold the evaporative liquid within an interior of the basin, wherein a portion of the screen is within the interior of the basin and is submerged within the evaporative liquid; a motor coupled to one of the at least two rollers: and a controller in operative communication with the at least two sensors and the motor, wherein the controller is configured to: receive at least one reading from the at least one wetbulb temperature sensor. analyze the at least one reading from the at least one wetbulb temperature sensor, and variably control the motor's speed during motor operation based on the analysis of the at least one reading from the at least one wetbulb temperature sensor in order to obtain a desired efficacy of evaporative cooling of the refrigerant condenser coil.” (claim 1), which when interpreted under 35 U.S.C. 112(b) for examination and the dependents thereof) presents allowable subject matter over the prior art, as the prior art fails to either anticipate or render obvious, absent impermissible hindsight reasoning. 

Independent claim 14 and 17 recite the following:
“A refrigerant condenser system, comprising: a fan for generating airflow; a condenser coil positioned to reject heat to outside air; at least two rollers; a screen looped around the at least two rollers, wherein the screen is perpendicular to the airflow and parallel and adjacent to the condenser coil, the screen forming a layer on each side of the at least two rollers; a plurality of wetbulb temperate sensors positioned relative to different portions of the screen so as to detect the liquid evaporating from each relative position; and a motor coupled to at least one roller of the at least two rollers and configured to drive the at least one roller, wherein the speed of the motor is adjusted based on readings from at least one of the plurality of wetbulb temperatures sensors so as to adjust a mass flow rate of the evaporative cooling liquid from each relative position.” (claim 14), and
“An apparatus comprising: at least two rollers; a screen looped around the at least two rollers, the screen forming a layer on each side of the at least two rollers; a plurality of wetbulb temperate sensors positioned relative to different interior portions of the screen so as to detect the liquid evaporating from each relative position; and a motor coupled to one of the at least two rollers, wherein the motor is configured to drive, upon receiving a signal that the condenser coil is operative, the at least one roller and the screen such that the portion of the screen is exposed to air flow entering the refrigerant condenser coil, wherein a plane of a surface of the screen exposed to the air flow is perpendicular to the air flow and parallel to the refrigerant condenser coil; and a controller is configured to: receive at least one reading from at least one of the plurality of wetbulb temperature sensors, analyze the at least one reading from the at least one wetbulb temperature sensor, and variably control the motor's speed during motor operation based on the analysis of the at least one reading from the at least one wetbulb temperature sensor in order to obtain a desired efficacy of evaporative cooling of the refrigerant condenser coil.” (claim 17). 
Particularly, the prior art does not disclose, in combination with the remaining claim elements, the control to the motor based on the wetbulb temperature sensor’s reading (claims 14 and 17). The combination of the limitations within the claims is not disclosed, taught, or suggested by the prior art, either alone or in combination. Therefore, the present invention of claims 14 (and the dependents thereof) and 17 is allowable over the prior art, as the prior art fails to either anticipate or render obvious, absent impermissible hindsight reasoning. 

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks at pages 7-13, filed 12 march, 2021, with respect to claims 1-17 have been fully considered and are persuasive.  The rejections of claims 1-17 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.